Cite as: 560 U. S. ____ (2010)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
         JUWANNA WROTTEN v. NEW YORK
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

                 APPEALS OF NEW YORK

              No. 09–9634. Decided June 7, 2010 


   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of the petition for writ of certiorari.
   This case presents the question whether petitioner’s
rights under the Confrontation Clause of the Sixth
Amendment, as applied to the States through the Four
teenth Amendment, were violated when the State intro
duced testimony at his trial via a two-way video that
enabled the testifying witness to see and respond to those
in the courtroom, and vice versa. The question is an im
portant one, and it is not obviously answered by Maryland
v. Craig, 497 U. S. 836 (1990). We recognized in that case
that “a defendant’s right to confront accusatory witnesses
may be satisfied absent a physical, face-to-face confronta
tion at trial,” but “only where denial of such confrontation
is necessary to further an important public policy.” Id., at
850. In so holding, we emphasized that “[t]he requisite
finding of necessity must of course be a case-specific one.”
Id., at 855. Because the use of video testimony in this case
arose in a strikingly different context than in Craig, it is
not clear that the latter is controlling.
   The instant petition, however, reaches us in an inter
locutory posture. The New York Court of Appeals re
manded to the Appellate Division for further review,
including of factual questions relevant to the issue of
necessity. 14 N. Y. 3d 33, 40, 923 N. E. 2d 1099, 1103
(2009). Granting the petition for certiorari at this time
would require us to resolve the threshold question
whether the Court of Appeals’ decision constitutes a
2                  WROTTEN v. NEW YORK

                  Statement of SOTOMAYOR, J.

“[f]inal judgmen[t]” under 28 U. S. C. §1257(a). Moreover,
even if we found the judgment final, in reviewing the case
at this stage we would not have the benefit of the state
courts’ full consideration.
   In light of the procedural difficulties that arise from the
interlocutory posture, I agree with the Court’s decision to
deny the petition for certiorari. But following the example
of some of my colleagues, “I think it appropriate to empha
size that the Court’s action does not constitute a ruling on
the merits and certainly does not represent an expression
of any opinion concerning” the importance of the question
presented. Moreland v. Federal Bureau of Prisons, 547
U. S. 1106, 1107 (2006) (STEVENS, J., statement respecting
denial of certiorari).